         Case 18-01604             Doc 39     Filed 04/15/20 Entered 04/15/20 12:22:51                                   Desc Main
                                               Document     Page 1 of 10
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS

              In re: GALASZKIEWICZ, JOLANTA                                                     § Case No. 18-01604-ABG
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on January 19, 2018. The undersigned trustee was appointed on March 04, 2019.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                30,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                16.53
                                    Bank service fees                                                       0.00
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                29,983.47
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 18-01604              Doc 39  Filed 04/15/20 Entered 04/15/20 12:22:51 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 10case was 07/08/2019
                                                                       this
       and the deadline for filing governmental claims was 07/18/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $3,750.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $3,750.00, for a total compensation of $3,750.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 03/30/2020                    By: /s/ILENE F. GOLDSTEIN
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 18-01604                    Doc 39        Filed 04/15/20 Entered 04/15/20 12:22:51                                        Desc Main
                                                                      Document     Page 3 of 10
                                                                                                                                                                        Exhibit A


                                                                                Form 1                                                                                  Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 18-01604-ABG                                                               Trustee:        (330290)      ILENE F. GOLDSTEIN
Case Name:        GALASZKIEWICZ, JOLANTA                                                Filed (f) or Converted (c): 01/19/18 (f)
                                                                                        §341(a) Meeting Date:         02/15/18
Period Ending: 03/30/20                                                                 Claims Bar Date:              07/08/19

                                1                                       2                          3                         4                  5                   6

                    Asset Description                               Petition/             Estimated Net Value           Property           Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled        (Value Determined By Trustee,     Abandoned           Received by      Administered (FA)/
                                                                     Values             Less Liens, Exemptions,        OA=§554(a)           the Estate       Gross Value of
Ref. #                                                                                      and Other Costs)                                                Remaining Assets

 1       609 Federal Parkway, Lindenhurst, IL 60046-0000,              79,500.00                          0.00                                       0.00                   FA
         (u)
           Imported from Amended Doc#: 17 Not Originally
         Scheduled

 2       2006 Toyota Corolla. Entire property value: $3,4 (u)           3,450.00                          0.00                                       0.00                   FA
           Imported from Amended Doc#: 17 Not Originally
         Scheduled

 3       Household Goods & Furniture (u)                                    500.00                        0.00                                       0.00                   FA
           Imported from Amended Doc#: 17 Not Originally
         Scheduled

 4       TV & Electronics (u)                                               350.00                        0.00                                       0.00                   FA
           Imported from Amended Doc#: 17 Not Originally
         Scheduled

 5       Normal Clothes (u)                                                 400.00                        0.00                                       0.00                   FA
           Imported from Amended Doc#: 17 Not Originally
         Scheduled

 6       Checking: Libertyville Bank & Trust (u)                            400.00                        0.00                                       0.00                   FA
           Imported from Amended Doc#: 17 Not Originally
         Scheduled

 7       Int. in Ins. policies: Term Life Insurance Death (u)                 0.00                        0.00                                       0.00                   FA
           Imported from Amended Doc#: 17 Not Originally
         Scheduled

 8       Family Expense Act Law Suit under 750 ILCS 65/15               Unknown                     28,300.00                                   30,000.00                   FA
         (u)
           Imported from Amended Doc#: 17 Not Originally
         Scheduled

 8       Assets      Totals (Excluding unknown values)                $84,600.00                   $28,300.00                                  $30,000.00                $0.00



     Major Activities Affecting Case Closing:

                  STATUS JANUARY 2020: The Trustee setled an interest in a legal matter. She also negotiated the Debtor's exemption . The case is being closed.




                                                                                                                                         Printed: 03/30/2020 06:40 PM    V.14.50
                    Case 18-01604                    Doc 39       Filed 04/15/20 Entered 04/15/20 12:22:51                                   Desc Main
                                                                   Document     Page 4 of 10
                                                                                                                                                                  Exhibit A


                                                                          Form 1                                                                                  Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 18-01604-ABG                                                       Trustee:       (330290)      ILENE F. GOLDSTEIN
Case Name:       GALASZKIEWICZ, JOLANTA                                         Filed (f) or Converted (c): 01/19/18 (f)
                                                                                §341(a) Meeting Date:        02/15/18
Period Ending: 03/30/20                                                         Claims Bar Date:             07/08/19

                              1                                     2                      3                       4                    5                     6

                    Asset Description                            Petition/        Estimated Net Value         Property             Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,   Abandoned             Received by        Administered (FA)/
                                                                  Values        Less Liens, Exemptions,      OA=§554(a)             the Estate         Gross Value of
Ref. #                                                                              and Other Costs)                                                  Remaining Assets

     Initial Projected Date Of Final Report (TFR):    December 31, 2019           Current Projected Date Of Final Report (TFR):       June 30, 2020




                                                                                                                                  Printed: 03/30/2020 06:40 PM     V.14.50
                         Case 18-01604                     Doc 39      Filed 04/15/20 Entered 04/15/20 12:22:51                                                Desc Main
                                                                        Document     Page 5 of 10
                                                                                                                                                                                  Exhibit B


                                                                                     Form 2                                                                                       Page: 1

                                                          Cash Receipts And Disbursements Record
Case Number:         18-01604-ABG                                                                     Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           GALASZKIEWICZ, JOLANTA                                                           Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******0066 - Checking Account
Taxpayer ID #:       **-***1937                                                                       Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/30/20                                                                               Separate Bond: N/A

   1             2                            3                                        4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                 T-Code              $                  $               Account Balance
05/18/19       {8}         Philips Law Firm                    Settlement on Claim                               1229-000            30,000.00                                30,000.00
02/24/20       101         Inrternational Sureties, Ltd        BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                       16.53         29,983.47
                                                               BALANCE AS OF 02/24/2020 FOR CASE
                                                               #18-01604

                                                                                     ACCOUNT TOTALS                                  30,000.00                  16.53        $29,983.47
                                                                                            Less: Bank Transfers                           0.00                  0.00
                                                                                     Subtotal                                        30,000.00                  16.53
                                                                                            Less: Payments to Debtors                                            0.00
                                                                                     NET Receipts / Disbursements                   $30,000.00                 $16.53



                                                                                                                                        Net             Net                    Account
                                                                                     TOTAL - ALL ACCOUNTS                             Receipts     Disbursements               Balances

                                                                                     Checking # ******0066                           30,000.00                  16.53          29,983.47

                                                                                                                                    $30,000.00                 $16.53        $29,983.47




{} Asset reference(s)                                                                                                                          Printed: 03/30/2020 06:40 PM        V.14.50
                    Case 18-01604            Doc 39       Filed 04/15/20 Entered 04/15/20 12:22:51                                               Desc Main
                                                           Document     Page 6 of 10

                                                       EXHIBIT C
                                                ANALYSIS OF CLAIMS REGISTER                                             Claims Bar Date: July 8, 2019

Case Number: 18-01604-ABG                                            Page: 1                                                               Date: March 30, 2020
Debtor Name: GALASZKIEWICZ, JOLANTA                                                                                                        Time: 06:41:01 PM
Claim #   Creditor Name & Address                   Claim Type      Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

          ILENE F. GOLDSTEIN                        Admin Ch. 7                                                        $3,750.00                      $0.00        3,750.00
200       900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,        Admin Ch. 7                                                        $5,670.00                      $0.00        5,670.00
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,        Admin Ch. 7                                                             $57.65                    $0.00           57.65
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
10        Clerk of the United States Bankruptcy Court Admin Ch. 7                                                         $260.00                     $0.00          260.00
 200      219 S. Dearborn
          7th Floor
          Chicago, IL 60604
1         PYOD, LLC                                 Unsecured                                                             $702.96                     $0.00          702.96
 610      Resurgent Capital Services                                History: Details1-104/08/2019Claim #1 filed by PYOD, LLC, Amount claimed:
          PO Box 19008                                              $702.96 (Andrews, William)
          Greenville, SC 29602                                      --------------------------------------------------------------------------------* * *



2         Discover Bank                             Unsecured                                                             $742.23                     $0.00          742.23
 610      Discover Products Inc                                     History: Details2-104/10/2019Claim #2 filed by Discover Bank, Amount claimed:
          PO Box 3025                                               $742.23 (Beckman, Kyle)
          New Albany, OH 43054-3025                                 --------------------------------------------------------------------------------* * *



3         Capital One Bank (USA), N.A.              Unsecured                                                          $4,049.61                      $0.00        4,049.61
 610      4515 N Santa Fe Ave                                       History: Details3-104/15/2019Claim #3 filed by Capital One Bank (USA), N.A.,
          Oklahoma City, OK 73118                                   Amount claimed: $4049.61 (Boswell, Ashley)
                                                                    --------------------------------------------------------------------------------* * *


4         Bank of America, N.A.                     Unsecured                                                          $1,669.67                      $0.00        1,669.67
 610      P O Box 982284                                            History: Details4-105/07/2019Claim #4 filed by Bank of America, N.A., Amount
          El Paso, TX 79998-2238                                    claimed: $1669.67 (Kyle, Harold)
                                                                    --------------------------------------------------------------------------------* * *


5         Verizon                                   Unsecured                                                             $726.50                     $0.00          726.50
 610      by American InfoSource as agent                           History: Details5-106/03/2019Claim #5 filed by Verizon, Amount claimed: $726.50
          4515 N Santa Fe Ave                                       (Boswell, Ashley)
          Oklahoma City, OK 73118                                   --------------------------------------------------------------------------------* * *
                    Case 18-01604            Doc 39      Filed 04/15/20 Entered 04/15/20 12:22:51                                             Desc Main
                                                          Document     Page 7 of 10

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                                         Claims Bar Date: July 8, 2019

Case Number: 18-01604-ABG                                         Page: 2                                                               Date: March 30, 2020
Debtor Name: GALASZKIEWICZ, JOLANTA                                                                                                     Time: 06:41:01 PM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date      Claim Balance

6         American Express National Bank            Unsecured                                                       $6,382.11                      $0.00         6,382.11
 610      c/o Becket and Lee LLP                                 History: Details6-106/03/2019Claim #6 filed by American Express National Bank,
          PO Box 3001                                            Amount claimed: $6382.11 (Redmond, Elizabeth)
          Malvern, PA 19355-0701                                 --------------------------------------------------------------------------------* * *



7         American Express National Bank            Unsecured                                                       $2,221.58                      $0.00         2,221.58
 610      c/o Becket and Lee LLP                                 History: Details7-106/03/2019Claim #7 filed by American Express National Bank,
          PO Box 3001                                            Amount claimed: $2221.58 (Redmond, Elizabeth)
          Malvern, PA 19355-0701                                 --------------------------------------------------------------------------------* * *



8         Midland Funding LLC                       Unsecured                                                       $4,600.58                      $0.00         4,600.58
 610      Midland Credit Management, Inc,as agent                History: Details8-106/04/2019Claim #8 filed by Midland Funding LLC, Amount
          for Midland Funding, LLC,PO Box 2011                   claimed: $4600.58 (ADI, EPoc)
          Warren, MI 48090                                       --------------------------------------------------------------------------------* * *



9         Midland Funding LLC                       Unsecured                                                          $995.53                     $0.00           995.53
 610      Midland Credit Management, Inc,as agent                History: Details9-106/04/2019Claim #9 filed by Midland Funding LLC, Amount
          for Midland Funding, LLC,PO Box 2011                   claimed: $995.53 (ADI, EPoc)
          Warren, MI 48090                                       --------------------------------------------------------------------------------* * *




<< Totals >>                                                                                                        31,828.42                        0.00       31,828.42
          Case 18-01604          Doc 39    Filed 04/15/20 Entered 04/15/20 12:22:51                 Desc Main
                                            Document     Page 8 of 10


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                      Exhibit D

           Case No.: 18-01604-ABG
           Case Name: GALASZKIEWICZ, JOLANTA
           Trustee Name: ILENE F. GOLDSTEIN
                                               Balance on hand:                          $          29,983.47
             Claims of secured creditors will be paid as follows:

Claim        Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                              Asserted       of Claim          to Date              Payment
                                                     None
                                               Total to be paid to secured creditors:    $               0.00
                                               Remaining balance:                        $          29,983.47

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                            Total Requested Interim Payments         Proposed
                                                                                      to Date        Payment
Trustee, Fees - ILENE F. GOLDSTEIN                                  3,750.00                 0.00       3,750.00
Attorney for Trustee, Fees - LAW OFFICES OF ILENE F.                5,670.00                 0.00       5,670.00
GOLDSTEIN, CHARTERED
Attorney for Trustee, Expenses - LAW OFFICES OF                         57.65                0.00           57.65
ILENE F. GOLDSTEIN, CHARTERED
Charges, U.S. Bankruptcy Court                                        260.00                 0.00          260.00
                           Total to be paid for chapter 7 administration expenses:       $           9,737.65
                           Remaining balance:                                            $          20,245.82

             Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                            Total Requested Interim Payments         Proposed
                                                                                      to Date        Payment
                                                     None
                           Total to be paid for prior chapter administrative expenses:   $               0.00
                           Remaining balance:                                            $          20,245.82




   UST Form 101-7-TFR (05/1/2011)
           Case 18-01604         Doc 39      Filed 04/15/20 Entered 04/15/20 12:22:51                  Desc Main
                                              Document     Page 9 of 10




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          20,245.82
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 22,090.77 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 91.6 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            PYOD, LLC                                                 702.96                 0.00         644.25
  2            Discover Bank                                             742.23                 0.00         680.24
  3            Capital One Bank (USA), N.A.                            4,049.61                 0.00       3,711.40
  4            Bank of America, N.A.                                   1,669.67                 0.00       1,530.22
  5            Verizon                                                   726.50                 0.00         665.83
  6            American Express National Bank                          6,382.11                 0.00       5,849.10
  7            American Express National Bank                          2,221.58                 0.00       2,036.04
  8            Midland Funding LLC                                     4,600.58                 0.00       4,216.35
  9            Midland Funding LLC                                       995.53                 0.00         912.39
                             Total to be paid for timely general unsecured claims:          $          20,245.82
                             Remaining balance:                                             $               0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 18-01604         Doc 39      Filed 04/15/20 Entered 04/15/20 12:22:51                 Desc Main
                                              Document     Page 10 of 10




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
